Order reversed, with $10 costs and disbursements, and motion granted, with $10 costs, on the ground that the second cause of action fails to state a cause of action in nuisance, with leave to plaintiff to serve a further amended complaint within twenty days after service of a copy of the order herein with notice of entry thereof upon payment of the costs of the motion and of this appeal. All concur, except Vaughan, J. P., and Van Duser, J., who dissent and vote for affirmance. (Appeal from an order of Erie Special Term denying a motion by the Buffalo Electric Co. to dismiss the second cause of action in plaintiff’s amended complaint.) Present — Vaughan, J. P., Kimball, Piper, Wheeler and Van Duser, JJ.